Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. The use of “which” is confusing as to what member it is referring to.  Applicant should refer the member directly using “said” or “the”, e.g., in claim 3, “a channel having corresponding shape and dimensions, which is defined”.  It is unclear whether which refers to the channel or the shape or dimensions.   

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ulmer (6840180) in view of McKnight, Jr (3181899) or Engelhart (3868732) or Schaldenbrand (2838339).  Ulmer teaches a kit comprising a first member, a second member which has a head 70, a threaded pivot at 60, a second member at 6 arragned in the compartment with a female thread and engage with the pivot thread at 60.  Ulmer meets all claimed limitations except for the gasket.   McKnight teaches that it is known in the art to provide a gaskets for a threaded connection at 24 and 20. Engelhart teaches that it is known in the art to provide a gasket at52 for a threaded connection at 24 and 20 Schaldenbrand teaches that it is known in the art to provide annular gaskets at 16 and 12.  It would have been obvious to one of ordinary skill in the art to provide a gasket as taught by McKnight, Engelhart, Schaldenbrand to provide added protection against dirt or water.
Claims 1, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ulmer (6840180) in view of Jones, Jr. (5188495) or Gehrke (951437) or Iaia (2752814).  In the alternative, Iaia teaches that it is known in the art to provide a gasket at a recess for a male threaded connection at D. Gehrke teaches that it is known in the art to provide a gasket 8 at recess 7 for a male threaded connection and Jones also teaches a gasket in a recess.  It would .
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the Ulmer rejections, as set forth above, and further in view of Altop (1063763).   Altop teaches that it is known in the art to provide a removable safety element including a arm which can be inserted into a channel having corresponding shape and dimensions which is defined by two slots (12 and 5/6 which are mutulally aligned by the screwing of the pivot into the thread.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the Ulmer rejection as set forth above, and further in view of Gibson (1574619).  Gibson teaches that it is known in the art to provide a locking structure with U-shaped structure at the end with portion 7 being at a perpendicular with a central segment.  It would have been obvious to one of ordinary skill in the art to provide a perpendicular central segment perpendicular with one of the U shape leg in Altop would have been obvious to provide the desired shape and/or to prevent snagging with the protruding clip.

Claims 1-3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rager (968979) in view of Jones, Jr. (5188495) or Gehrke (951437) or Iaia (2752814).  Rager teaches first member at 1 with a threaded member at 2, a second member at 3. Rager meets all claimed limitations except for the gasket.  It would have been obvious to one of ordinary skill in the art to provide a gasket as taught by Jones, Jr. or Gehrke or Iaia to provide added protection against dirt or water.  With respect to the use of the kit for coupling an accessory to a transportable container. note that this is an intended use.  The modified kit of Rager as set forth above is capable of attachment.

Regarding claim 6, note portion 9, 7, and the connecting portion between them also form the U-shape as claimed. 
Regarding claim 7, note the recess at 5.
Claims 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the Rager rejection, and further in view of Smith (760812).  Smith teaches that it is known in the art to provide a plurality of radial grooves along with plural slots at 6.  It would have been obvious to one of ordinary skill in the art to provide a plurality of radial grooves and slots to provide different locking positions.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the Rager rejection, as set forth above, and further in view of Conver (250503).  Conver teaches that it is known in the art to provide reference notch for alignment and marking.  It would have been obvious to one of ordinary skill in the art to provide a notch for alignment with the channel to enable one to know where the slot on the bolt is.

Claims 1-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (760812) in view of Jones, Jr. (5188495) or Gehrke (951437) or Iaia (2752814).  Smith teaches first member at 2 with a threaded member, a second member at 4. Smith meets all claimed limitations except for the gasket.  It would have been obvious to one of ordinary skill in the art to provide a gasket as taught by Jones, Jr. or Gehrke or Iaia to provide added protection against dirt or water.  With respect to the use of the kit for coupling an accessory to a transportable container, .
Regarding claim 2 and 3, note the safety element at 7 including arm at 8
Regarding claim 4, not the slots at 6.


Claims 1-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwee (6048151).  in view of Jones, Jr. (5188495) or Gehrke (951437) or Iaia (2752814).  Kwee teaches first member at 10 with a threaded member, a second member at 720. Smith meets all claimed limitations except for the gasket.  It would have been obvious to one of ordinary skill in the art to provide a gasket as taught by Jones, Jr. or Gehrke or Iaia to provide added protection against dirt or water.  With respect to the use of the kit for coupling an accessory to a transportable container, note that this is an intended use.  The modified kit of Smith as set forth above is capable of attachment.
Regarding claim 2 and 3, not the safety device at 810.
Regarding claim 5, note the notch at 860.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733